Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election Requirements
Applicant’s election without traverse of claims 25-54 in the reply filed on July 11th, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 25-41, 44 and 54 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 25 is recites the limitation “running an upper completion into a wellbore of the well” followed by “locating a tubing hanger in the main bore”. Applicant’s specification discusses at the bottom of Page 15 wherein the tubing hanger is a part of the upper completion. As currently claimed, the two elements are seemingly unrelated, which renders the claim indefinite.
Claim 31 recites the limitation “the surface” for which there is no antecedent basis in the claims.
Claim 32 recites the limitation “retractable landers” without an article identifier such as a, an or the, which obfuscates antecedent basis.
Claim 33 recites the limitation “the retractable lander” for which there is no antecedent basis in the claims.
Claim 38 recites the limitations “the locating member” and “the landing surface”, neither of which have antecedent basis in the claims.
Claim 44 recites the limitation “the line portion” for which there is no antecedent basis in the claims.
Claim 54 recites the limitations “second securing means” and “second locking dogs” for which there is insufficient antecedent basis in the claims as “second” implies that a “first” has already been recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-30 and 35 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kent et al (US 2004/0104024).
Kent et al (US 2004/0104024) discloses:
25. A method of completing a well, the well having an outer housing which comprises a vertical main bore and a wing bore (128), an axis extending through the main bore, the method comprising the steps of: 
running an upper completion into a wellbore of the well; 
locating a tubing hanger (118) in the main bore of the outer housing in an operational position for fluid communication with the wing bore, the tubing hanger including at least one services line (140) that is connected to downhole equipment and/or instrumentation (120) in the wellbore; 
connecting at least one further services line (190) to the services line of the tubing hanger, after the tubing hanger has obtained said operational position; and 
installing a cap (184) on an end of the main bore; 
optionally, installing at least one intermediate body between the cap and the tubing hanger;   
whereby the connected services lines are arranged to communicate at least one service between the tubing hanger and an exterior of the capped well through either or both of: 
the end of the main bore; and
the cap.  (Figure 6)

26. (Previously Presented) The method as claimed in claim 25, wherein the connecting step comprises connecting at least one pair of connectors (192, 188, each having two pairs of mating or ‘stabbing’ parts), one of which is a connector for the services line of the tubing hanger, the other of which is a connector for the further services line.  

27. (Previously Presented) The method as claimed in claim 26, which further comprises rotating the cap or the intermediate body about the axis with respect to the tubing hanger to align the connectors of the pair.  (Such stab connections require proper alignment prior to connection (Paragraph [0054]), which though not specified, can include rotation is would be understood by one of ordinary skill in the art.)

28. (Previously Presented) The method as claimed in claim 26, which further comprises lowering the cap or the intermediate body with respect to the tubing hanger to connect the pair of connectors. (Paragraph [0054], 184 is lowered and landed on 114 and 118.)
  
29. (Previously Presented) The method as claimed in claim 28, which further comprises axially translating the one connector with respect to the other to connect the pair of connectors. (Both 192 and 188 are stab connections; one of which is required to move to stab into its mating portion.)

30. (Previously Presented) The method as claimed in claim 29, wherein the step of installing the cap further comprises: landing the cap (184 lands on top of 118) or the intermediate body on a landing surface; rotating the cap or the intermediate body about the axis to obtain an aligned position relative to the tubing hanger and/or outer housing (for proper functionality of bore 128, the cap must be in alignment); and lowering the cap or the intermediate body from the aligned position, thereby connecting the service lines. (Figure 6 shows wherein the stab connections are connected.) 

35. (Previously Presented) The method as claimed in claim 30, wherein the step of lowering the cap comprises axially translating the cap or the intermediate body relative to the outer housing and/or the tubing hanger. (184 would be lowered onto 118.)

Claims 42-46 and 49-50 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Doyle et al (WO 8601852).
Doyle discloses:
42. (Original) A cap (16 and flange below, around well head) for a main bore of an outer housing for a well, the main bore being arranged to receive a tubing hanger (5), the tubing hanger including a services line, the cap including at least one further services line to be connected to the services line of the tubing hanger for communicating services through the cap between the tubing hanger and an exterior of the cap (Figure 1).  

43. (Previously Presented) The cap as claimed in claim 42, further comprising an end wall and cylindrical side walling arranged to fit over an end of a tubular portion of the outer housing (Flange element in Figure 1 that fits around element 3 has the claimed end and side walls).  

44. (Previously Presented) The cap as claimed in claim 42, wherein the services line portion extends through the cap between an interior end and an exterior end of the line portion, wherein the interior end is arranged to connect with a services line portion of the tubing hanger and the exterior end is arranged to connect with an external unit or jumper for external operation of the well. (Figure 1 illustrates such a connection)

45. (Previously Presented) The cap as claimed in claim 42, further including at least one exterior connector and at least one interior connector, the services line portion extending through the cap, between the interior and the exterior connectors.  (Figure 1 - such connections are shown between service lines at 19)

46. (Previously Presented) The cap as claimed in claim 45, wherein the interior connector is arranged on the interior side of the cap for connecting pairwise to at least one connector of a services line portion of the tubing hanger.  (Figure 1, connectors 19)

49. (Previously Presented) The cap as claimed in claim 42, further comprising an occluding body (20) configured to be received in a central bore of the tubing hanger or body connected thereto for plugging the central bore.  

50. (Previously Presented) The cap as claimed in claim 42, further comprising a locating member for cooperating with a recess, groove, notch, or slot in a guide arrangement. (Locating member is considered to read on the lower face and edge of 16, which fits into the recess formed by the flange and upper portion of element 3.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0104024 in view of Cunningham et al (US 5,992,526).
32. (Previously Presented) Kent discloses the method as claimed in claim 30, wherein the cap or intermediate body is landed on the landing surface however fails to specify wherein landing is performed on retractable landers that bear against the surface.  
Cunningham et al (US 5,992,526) however teaches the use of retractable landers (36) that bear against a surface, for landing a cap of a well.
Therefore it would have been obvious to modify Kent as taught by Cunningham to obtain the invention as specified in the claim for the expected benefit of managing the impact force of the landing. 

33. (Previously Presented) The combination discloses the method as claimed in claim 30, wherein the step of lowering the cap or the intermediate body is performed by retracting the retractable lander (Cunningham - 36).  

Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al (WO 8601852) in view of Cunningham et al (US 5,992,526).
51. (Previously Presented) Doyle discloses the cap as claimed in claim 42, however fails to specify the use of locking dogs.
Cunningham et al (US 5,992,526) however teaches further comprising first locking dogs for locking a cap to an outer housing.  (Dogs 28)
Therefore it would have been obvious to modify Doyle as taught by Cunningham to obtain the invention as specified in the claim for the expected benefit of providing a locking feature as is commonly found in the art for securing subsea well components. 

52. (Previously Presented) The combination discloses the cap as claimed in claim 51, further comprising first securing means (Cunningham - 56) for urging the first locking dogs radially into engagement with an outer wall of the outer housing.  

53. (Previously Presented) The combination discloses the cap as claimed in claim 52, wherein the first securing means comprises a hydraulically activated device (Cunningham - 56 is hydraulically actuated - Column 3, Lines 53-65).  

Allowable Subject Matter
Claims 31, 34, 37-41 and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679